954 So. 2d 1253 (2007)
Demetrius BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1008.
District Court of Appeal of Florida, Fourth District.
April 25, 2007.
Demetrius Brown, Cocoa, pro se.
No appearance required for appellee.
PER CURIAM.
We dismiss the appeal from the denial on the merits of a motion filed pursuant to Florida Rule of Criminal Procedure 3.800(c) as a non-appealable order. See Howard v. State, 914 So. 2d 455 (Fla. 4th DCA 2005); Oser v. State, 699 So. 2d 844 (Fla. 4th DCA 1997).
STONE, WARNER and FARMER, JJ., concur.